      Case 2:20-cv-00082-ROS Document 92 Filed 10/08/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   U-Haul Company of Arizona,                         No. CV-20-00082-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Tammy Lee, et al.,
13                  Defendants.
14
15          According to the parties’ status report filed on October 2, 2020, “there are unnamed
16   parties who should be included in this suit” and the parties need “14 days to engage in
17   informal discovery to identify” those parties. (Doc. 91 at 2). Those parties will need to be
18   named in a complaint and formally served, or waive service, before a binding judgment
19   can be issued against them. Therefore, Plaintiff will be required to amend the complaint
20   to include all the interested defendants and the parties will be required to file a proposed
21   order identifying the exact amount to be distributed to each defendant and the appropriate
22   mailing address for each defendant. The parties will be given additional time to accomplish
23   these tasks.
24          Accordingly,
25          IT IS ORDERED no later than October 23, 2020, Plaintiff shall amend its
26   complaint to include all defendants.
27          IT IS FURTHER ORDERED no later than October 30, 2020, Plaintiff shall file
28   proof of service for all newly added defendants.
      Case 2:20-cv-00082-ROS Document 92 Filed 10/08/20 Page 2 of 2



 1          IT IS FURTHER ORDERED no later than October 30, 2020, the parties shall file
 2   a stipulation for dismissal, identifying the amount to be distributed to each defendant, the
 3   mailing address for each defendant, and the proposed language for a final order prohibiting
 4   future claims against Plaintiff regarding the deposited funds.
 5          Dated this 7th day of October, 2020.
 6
 7
 8                                                     Honorable Roslyn O. Silver
 9                                                     Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
